PER GURI AM.
Judgment was properly directed upon the pleadings. The action was brought upon a stipulation and to recover amounts agreed to be paid, and was, therefore, upon a new contract. The consideration for that contract was the withholding of remedies to enforce the judgment referred to in the complaint. ' Nothing in the stipulation set up in the answer constituted a defense. It was agreed that the motion referred to in the stipulation should be withdrawn on certain conditions. It was withdrawn, and the conditions were not complied with. There was nothing in the stipulation that prevented a renewal of the motion to punish for contempt in case the payments were not made under the stipulation, but the defendant bound himself to the payments in view of the motion being withdrawn at the time at which it was withdrawn.
The order of the court below directing judgment was plainly correct, and the judgment should be affirmed, with costs.